DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1–8 and 21 are under examination. 
Response to Amendment
The amendments cure the claim objection.
Response to 3/14/2022 Affidavit and Associated Arguments
The Affidavit states that the Abstract (“Williams” as cited in the below 102 and 103 rejections) does not enable one of ordinary skill in the art to have prepared an open cell foam with TRISO fuel without undue experimentation. At (4) of the Affidavit, “critical steps” are listed that the Abstract omits, which Applicant states would be required to enable one of ordinary skill to make the claimed invention. However, Examiner notes that these steps are not required to create the invention of claims 1-8 and 21, as these are not method claims. Instead, the skilled artisan may use any means known in the art to create the TRISO-filled SiC porous support of claim 1. 
Applicant has listed three limitations on pages 5-6 of the Remarks that they believe are not enabled by the Williams abstract. Examiner will respond to each of them below.
Where helpful, in accordance with MPEP 2121.01 and MPEP 2131.01(I), Examiner has cited patents to teach “methods of making [materials] of that general class” similar to the In re Donohue case cited in the MPEP.
Argument for Limitation 1 (claim 1): The Williams abstract does not enable a person of skill in the art to produce “a porous support comprising a ligament and defining a pore adjacent to the ligament”
 	Applicant argues that the Williams abstract does not enable the skilled artisan to create the structure of claim 1, lines 2-4. The limitation recites “a porous support comprising a ligament and defining a pore adjacent to the ligament, the ligament having an interior surface spaced from the pore, the interior surface defining a void within the ligament, the porous support comprising silicon carbide.” In essence, this limitation recites a hollow SiC ligament with a pore next to it. This is shown in Applicant’s elected Figure 5, which has hollow ligaments 14 adjacent a pore 22.  	The Williams abstract does not simply recite this structure, but actually instructs the skilled artisan on how to make it. The creator is instructed
 “to cast and sinter a slurry of TRISO particles and graphite powder into the open cells of highly porous ceramic foam that has hollow ligaments. The foam will provide structural reinforcement for the TRISO-graphite mixture.” 

 Thus, in order to create a hollow ligament with a pore next to it, the skilled artisan need only obtain a “highly porous ceramic foam that has hollow ligaments.” The Williams abstract also explains: 
“a slurry composed of graphite powder, zirconia particles similar in size to TRISO particles, and a phenolic binder was cast into hollow-ligament silicon carbide foam, followed by high temperature pyrolysis.” 

Again, it would appear that simply finding a “hollow-ligament silicon carbide foam” will fulfill the first limitation of the claim. Examiner believes that the Williams abstract teaching of providing a hollow-ligament SiC foam is enough to enable the skilled artisan to do just that, but just to be thorough, Examiner cites the below evidence that it was known in the art at the time the invention was made to provide “hollow-ligament silicon carbide foam”:
US 5,061,660 teaches “Ceramic foams in which the open cells are connected by a three-dimensional, substantially continuous ceramic matrix formed of interconnected hollow ligaments…” abstract where the ligaments can include a silicon carbide filler, claim 10
US 7,401,643 teaches “open cell foams” with “hollow ligaments” (abstract) wherein “The hollow ligament 15 can be made from depositing a wide variety of materials…it may be preferred that the hollow ligament structure be made out of a material with relatively high thermal conductivity…such as…silicon carbide,” col. 7, lines 25-33.
US 9,217,084 teaches a foam (Fig. 1A: “a constrained microlayer cellular material in the form of an open-cell foam,” col. 5, ll. 51-52) having a hollow SiC (layer 130 may be silicon carbide,” col. 8, ll. 51-52).
 	Thus, it appears that hollow-ligament SiC foams were well-known in the art, and the skilled artisan would not have had difficulty finding one and obtaining the structure in limitation 1 of claim 1. 

Argument for Limitation 2 (claim 1): The Williams abstract does not enable a person of skill in the art to produce “nuclear fuel material…in the pore, the nuclear fuel material comprising a moderator and tri-structural isotropic (TRISO) particles”
 	This limitation essentially recites putting a moderator and TRISO particles inside the pore. The Williams abstract instructs the creator on how to accomplish this: 
“to cast and sinter a slurry of TRISO particles and graphite powder into the open cells of highly porous ceramic foam that has hollow ligaments. The foam will provide structural reinforcement for the TRISO-graphite mixture.” 

 More explicitly, the methodology for instilling the TRISO and moderator into the pore is: 
“a slurry composed of graphite powder, zirconia particles similar in size to TRISO particles, and a phenolic binder was cast into hollow-ligament silicon carbide foam, followed by high temperature pyrolysis.” 

Therefore, the skilled artisan must “cast” the TRISO and phenolic binder into the SiC foam and apply high temperature pyrolysis. 

 	Applicant argues instead that this step is performed in the claimed invention by chemical vapor infiltration (CVI). That may be true, but the Williams abstract offers a suitable method of casting coupled with high temperature pyrolysis that results in TRISO particles and a moderator inside the pore. If Applicant’s use of CVI produces a different type of structure than that currently recited in claim 1, then the claim could be amended to incorporate that special structure. 

Argument for Limitation 3 (claim 2): The Williams abstract does not enable a person of skill in the art to produce ligaments “wherein the void is substantially free of the nuclear material.”
 	This limitation essentially recites that the ligaments are hollow. This limitation is already fulfilled by the preparing/purchasing of a hollow-ligament SiC foam as described above in response to the first argument.  	Examiner appreciates Applicant’s pointing out that the Williams abstract does not teach using the wax method found in the Specification. However, the claim does not require the use of a wax method. Instead, any method available to the skilled artisan is available to achieve the hollow ligaments. The Williams abstract teaches that the final product is indeed hollow because “the hollow ligaments will serve as a network of cooling passages.” Each of the above-cited three US Patents teaches a final product that is hollow, and therefore it is evident that the skilled artisan has means for achieving hollow ligaments that do not require waxing. The US 7,401,643 reference teaches the use of hollow ligaments for the same reason as the Williams abstract—in order to provide coolant passages:  	as shown in Figure 1C, the interior of a hollow ligament is a working fluid (col. 7, lines 48-50), whose purpose is to provide heat transfer: “A predetermined fraction of the internal volume of the hollow ligaments is filled with a carefully chosen working fluid…resulting in the transfer or redistribution of the fluid's latent heat of vaporization,” col. 2, lines 58-64.  	Even so, US 7,401,643 does suggest this waxing process for solid ligaments: “a foam (template) 11 having solid ligaments 12 comprised of…any sacrificial template such as…meltable wax,” col. 6, lines 36-42. 

In summary, the Examiner believes that the Williams abstract does not merely recite the structure of the claimed invention, but rather quite explicitly describes how to produce it. These instructions, combined with the existing knowledge of the skilled artisan (as evidenced by the above patents), would enable the skilled artisan, using the Williams abstract, to create the claimed invention. 
Examiner suggests that the instant invention may better be claimed as a method (e.g., in a divisional application) in order to overcome the fact that the Williams abstract appears to teach the same resulting structure. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.

Claims 1–2 and 4–8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Williams abstract1 (Integration of TRISO Fuel with Open-Cell Foam for Increased Performance and Manufacturability).
Regarding claim 1, Williams teaches (abstract) a nuclear fuel element, comprising:  	a porous support comprising a ligament (“highly porous ceramic foam that has hollow ligaments”) and defining a pore (“open cells”) adjacent to the ligament, the ligament having an interior surface spaced from the pore, the interior surface defining a void within the ligament (“hollow ligaments”), the porous support comprising silicon carbide (“hollow-ligament silicon carbide foam”); and  	a nuclear fuel material disposed in the pore, the nuclear fuel material comprising a moderator and tri-structural isotropic (TRISO) particles (“a slurry of TRISO particles and graphite powder”).
Regarding claim 2, Williams anticipates all the elements of the parent claim and additionally teaches wherein the void is substantially free of the nuclear fuel material (“hollow ligaments”; Examiner notes that “hollow” would indicate empty space).
Regarding claim 4, Williams anticipates all the elements of the parent claim and additionally teaches wherein the ligament is further defined as a hollow ligament defining the void extending from a first opening to a second opening (“hollow ligaments”; e.g., the ligaments necessarily have first and second openings, which can be arbitrarily assigned to any opening inside the ligaments). 
Regarding claim 5, Williams anticipates all the elements of the parent claim and additionally teaches wherein the porous support comprises a plurality of the ligaments with the voids of the ligaments in fluid communicationInventors: Dennis L. Youchison et al. Appl. No.: 17/060,199with each other (“the hollow ligaments will serve as a network of cooling passages allowing for coolant flow”). 
Regarding claim 6, Williams anticipates all the elements of the parent claim and additionally teaches wherein the moderator comprises graphite (“a slurry of TRISO particles and graphite powder”).
Regarding claim 7, Williams anticipates all the elements of the parent claim and additionally teaches wherein the nuclear fuel material comprises a slurry of TRISO particles and graphite (“a slurry of TRISO particles and graphite powder”).
Regarding claim 8, Williams anticipates all the elements of the parent claim and additionally teaches wherein the nuclear fuel material further comprises zirconia (“For the HTGR application, a slurry composed of graphite powder, zirconia particles similar in size to TRISO particles, and a phenolic binder was cast into hollow-ligament silicon carbide foam”).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
Claims 1–2, 4–8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Youchison (US 8,920,871) in view of the Williams abstract.
Regarding claim 1, Youchison teaches (Figs. 1, 3, 5) a nuclear fuel element (10, Fig. 1), comprising:  	a porous support (21, Fig. 3) comprising a ligament (20) and defining a pore (16) adjacent to the ligament, the ligament having an interior surface spaced from the pore, the interior surface defining a void (58, Fig. 5) within the ligament, the porous support comprising silicon carbide (“The internal structure [e.g., ligaments/fibers 20] of porous body 21 may comprise…SiC,” col. 10, ll. 7-10); and  	a nuclear fuel material (18) disposed in the pore (fuel 18 is coated externally around ligaments 20 and therefore extends outside of ligaments 20 and into the pore space 16), the nuclear fuel material comprising a moderator (“The fuel matrix is adaptable to both thermal and fast reactors by inclusion or deletion of moderator material (e.g. ZrH or C),” col. 7, ll. 13-15) and nuclear fuel particles.
Youchison teaches that the nuclear fuel material comprises a moderator and nuclear fuel, but does not explicitly teach the use of TRISO nuclear fuel in the cited embodiment, although he does admit it was known; “Helium gas-cooled reactors have been operated in the USA using…spherical fuel elements…made of TRISO fuel particles embedded in a graphite matrix,’ col. 2, ll. 20-23. 
Williams does explicitly teach this. Williams is in the same art area of advanced nuclear fuels and teaches (abstract) a porous support (“highly porous ceramic foam that has hollow ligaments”) with nuclear fuel material disposed in the pores (“open cells”), the nuclear fuel material comprising a moderator (graphite) and TRISO particles: “the potential exists to cast and sinter a slurry of TRISO particles and graphite powder into the open cells of highly porous ceramic foam that has hollow ligaments.”
A purpose for this teaching is, as described by Williams (abstract), that TRISO particles are a type of nuclear fuel that has known advantages; “due to its inherent safety at high temperatures and irradiation levels and decreased proliferation risk relative to current reactors.” Specifically for using TRISO particles within a porous support, Williams explains “The foam will provide structural reinforcement for the TRISO-graphite mixture and the hollow ligaments will serve as a network of cooling passages allowing for coolant flow in much closer proximity to the fuel particles compared with current fuel elements.”
The combination of the TRISO particles of Williams with the fuel element of Youchison would have produced a fuel element comprising hollow ligaments supporting TRISO-graphite nuclear fuel dispersed inside pores, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Youchison, a person of ordinary skill would have predicted that combining Williams’ TRISO fuel with Youchison's fuel element would have produced Applicant's claimed invention of a porous fuel element using TRISO fuel. The skilled person’s motivation for the combination would have been the expectation of, as described by Williams (abstract), that TRISO particles are a type of nuclear fuel that has known advantages; “due to its inherent safety at high temperatures and irradiation levels and decreased proliferation risk relative to current reactors.” Specifically for using TRISO particles within a porous support, Williams explains “The foam will provide structural reinforcement for the TRISO-graphite mixture and the hollow ligaments will serve as a network of cooling passages allowing for coolant flow in much closer proximity to the fuel particles compared with current fuel elements.”
Regarding claim 2, the above-described combination of Youchison with Williams teaches all the elements of the parent claim. Additionally, Youchison teaches wherein the void (58) is substantially free of the nuclear fuel material (void 58 is hollow, col. 10, ll. 34-35).

Regarding claim 4, the above-described combination of Youchison with Williams teaches all the elements of the parent claim. Additionally, Youchison teaches wherein the ligament (20) is further defined as a hollow ligament (void 58 is hollow, col. 10, ll. 34-35) defining the void (58) extending from a first opening to a second opening (e.g., any one of the ends of ligaments 20 can be a first or a second opening).

Regarding claim 5, the above-described combination of Youchison with Williams teaches all the elements of the parent claim. Additionally, Youchison teaches wherein the porous support (21) comprises a plurality of the ligaments (20) with the voids (58) of the ligaments in fluid communicationInventors: Dennis L. Youchison et al. Appl. No.: 17/060,199with each other (all ligaments 20 are in fluid communication with each other, since they are hollow, as shown in Fig. 5, and all connected to each other, as shown in Fig. 3).

Regarding claim 6, the above-described combination of Youchison with Williams teaches all the elements of the parent claim. Additionally, Youchison teaches wherein the moderator can be a carbon material (“The fuel matrix is adaptable to both thermal and fast reactors by inclusion or deletion of moderator material (e.g. ZrH or C),” col. 7, ll. 13-15), and Williams teaches wherein the carbon material can be graphite: “the potential exists to cast and sinter a slurry of TRISO particles and graphite powder into the open cells of highly porous ceramic foam that has hollow ligaments.” The ordinary skilled artisan would have recognized that the type of carbon material typically used in these applications is indeed graphite for its excellently well-organized layer supportive structure. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Regarding claim 7, the above-described combination of Youchison with Williams teaches all the elements of the parent claim. Additionally, Williams teaches wherein the nuclear fuel material comprises a slurry of TRISO particles and graphite: “the potential exists to cast and sinter a slurry of TRISO particles and graphite powder into the open cells of highly porous ceramic foam that has hollow ligaments.” The skilled artisan would have been motivated to utilize this slurry for the reasons described above in response to claim 1. 

Regarding claim 8, the above-described combination of Youchison with Williams teaches all the elements of the parent claim. Additionally, Williams teaches wherein the nuclear fuel material further comprises zirconia: “For the HTGR application, a slurry composed of graphite powder, zirconia particles similar in size to TRISO particles.” The skilled artisan would have been motivated to utilize the zirconia of Williams for its known corrosion properties. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In this case, Applicant provides no specific reasoning for using zirconia, mentioning it only once in the Specification at ¶ 41: “In these and other embodiments, the nuclear fuel material further comprises zirconia” with no additionally reasoning or analysis provided. 

Regarding claim 21, the above-described combination of Youchison with Williams teaches all the elements of the parent claim. Additionally, Youchison teaches wherein the nuclear fuel material includes a cladding (24, Fig. 5), the cladding including niobium carbide (NbC) (“Barrier coating 24 may comprise one or more materials selected from the group consisting of NbC,” col.10, ll. 28-30).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Youchison with Williams in view of Ahlfeld (US 9,721,679).
Regarding claim 3,  the above-described combination of Youchison with Williams teaches all the elements of the parent claim. Additionally, Youchison teaches wherein the pore (16) has a volume, but does not explicitly teach that the pore includes the nuclear fuel material in an amount of at least 50 vol% based on the volume of the pore. Ahlfeld does teach this. Ahlfeld is in the same art area of nuclear fuel within supporting structures and teaches (Fig. 18) a porous support (70) with pores (80, 180), wherein at least some of the pores include a nuclear fuel material (“fuel pellet 180”) in an amount of at least 50 vol% based on the volume of the pore (as shown in Fig. 16, the fuel pellet 180 completely fills the pore it creates inside porous support 70). 
A purpose for this teaching is, as described by Ahlfeld (col. 8, ll. 43-67), to adjust the reactivity or density of the porous support 70, while still allowing for fission-caused expansion of the porous support 70 via the pores 80 that are not filled with fuel material.
The combination of the fuel-filled pores 180 of Ahlfeld with the fuel element of Youchison would have produced a fuel element comprising pores spaced apart by ligaments, wherein some of the pores were filled with fuel and others were largely void of fuel, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Youchison, a person of ordinary skill would have predicted that combining Ahlfeld’s pores, some largely void and others filled with fuel, with Youchison's ligament structure would have produced Applicant's claimed invention of a web of pores structured by hollow ligaments, some pores being largely void, as taught by Youchison and Ahlfeld, with other pores being filled with fuel, as taught by Ahlfeld. The skilled person’s motivation for the combination would have been the expectation of, as described by Ahlfeld (col. 8, ll. 43-67), to adjust the reactivity or density of the porous support 70, while still allowing for fission-caused expansion of the porous support 70 via the pores 80 that are not filled with fuel material.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/           Primary Examiner, Art Unit 3646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see the 3-page NPL reference in the file 11/12/2021.